EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The substitute specification filed 26 August 2021 has been reviewed, found acceptable and has replaced the previous substitute specification.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Jenkins on 9 September 2021.
The application has been amended as follows: 
In the Claims:
In claims 11, 12, line 2 in each claim, --plurality of-- has been inserted prior to “signal lines”, respectively in these claims.
In claims 13, 14, 15, line 3 in each claim, “where the stubs are provided” has been deleted, respectively in these claims.
In claims 16, 17, 18, 19, lines 1 & 2 in each claim, “wherein a wiring line of the stubs and a wiring line of the signal lines” has been rewritten as --wherein the first wiring line of the first stub and the third wiring line of the second signal line--, respectively in these claims; lines 2 & 3 in each claim, “in the layers of the multilayer structure where the first and second stubs are provided” has been deleted, respectively in these claims.

In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A multilayer circuit board comprising serially connected signal lines and stubs disposed in different layers of the multilayer circuit board--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee